                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD SEARS,                             :
          Plaintiff                        :
                                           :              No. 1:17-cv-00050
             v.                            :
                                           :              (Judge Kane)
VINCENT MOONEY, et al.,                    :
         Defendants                        :

                                       ORDER

      AND NOW, on this 8th day of November 2018, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motions to exclude alleged evidence of cell history (Doc. No. 56), motion
         for leave to supplement motion to exclude alleged evidence of cell history (Doc. No.
         58), and supplemental motion to exclude alleged evidence of cell history (Doc. No.
         60), are DENIED as improvidently filed and premature;

      2. Defendants’ motion for an extension of the dispositive motion deadline (Doc. No.
         63), and Plaintiff’s motion for an extension of the discovery deadline (Doc. No. 71),
         are GRANTED. The discovery deadline is extended to November 30, 2018 and the
         dispositive motion deadline is extended to December 31, 2018;

      3. Plaintiff’s motion for Rule 11 sanctions (Doc. No. 64), is DENIED;

      4. Plaintiff’s motion to compel discovery (Doc. No. 69), is DENIED without prejudice
         to the refiling should the parties be unable to facilitate any unresolved discovery
         dispute;

      5. The Clerk of Court is directed to STRIKE Document Number 75 from the record and
         to file and docket the same in Civil Action No. 1:17-cv-0869; and

      6. Plaintiff’s motion to appoint counsel (Doc. No. 73), is DENIED without prejudice.



                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
